Citation Nr: 1759908	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the feet.

(The issue of whether the reduction of the Veteran's disability compensation benefits beginning February 17, 2015 based on his felony incarceration was proper is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested and was scheduled for a Travel Board hearing in February 2013.  However, he failed to appear for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board in September 2016, when it was remanded for additional development.  

In August 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for a psychiatric disorder.  The VHA medical opinion was received in October 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.901, 20.903.  In November 2017, the Veteran, through his representative offered additional argument, and did not waive Agency of Original Jurisdiction (AOJ) consideration.  See 38 U.S.C.A. § 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric condition.  As noted in the Introduction, the Board requested a VHA advisory medical opinion on this matter in August 2017 and that opinion was received in October 2017.  The Veteran submitted additional argument in November 2017, in response to the advisory medical opinion, and indicated that he did not waive AOJ consideration of this evidence.  He requested that his case be remanded to the AOJ for consideration of this new evidence in the first instance.  The Veteran asserted that while his psychiatric problems were exacerbated in 2014 by his legal concerns, the symptoms were present prior to that and date all the way back to service, warranting the establishment of service connection for major depressive disorder.  See December 2017 Appellate Brief.  This issue is remanded therefore remanded to the AOJ for adjudication prior to further appellate review.

Regarding the Veteran's skin disorder claim, he was afforded a VA examination in October 2016.  The examiner stated that he had a rash on the left lower extremity which was most likely intermittent dry skin.  The examiner opined that the Veteran's rash is less likely as not incurred in or aggravated during service, and is otherwise completed unrelated to service, to include herbicide exposure.  She indicated that in a review of the literature, causes of dry skin include winter weather; steamy showers; moisture-robbing soaps; rubbing the skin; aging; skin irritants such as fabric softeners, detergents, medications; and certain health conditions that may impact the skin.  The examiner did not provide a rationale addressing why the Veteran's rash is not related to service.  

The Board notes that a finding of 'dry skin' does not necessarily establish a current skin disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Veteran's VA problem list includes a history of "rash and other nonspecific skin eruption."  Also, a September 2010 VA treatment record shows a diagnosis of tinea unguium, thus establishing a disability since the claim was filed.  Therefore, the claim is remanded to obtain an adequate opinion with supporting rationale.  See Barr, supra; Bloom, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Return the file to the October 2016 VA skin examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner.  Following review of the file, and the remand, the examiner is to address the following:

(a)  Identify all skin disorders that have been diagnosed during the pendency of the claim.  

(b)  For each skin disorder diagnosed, to specifically include the diagnosis of tinea unguium provided in September 2010, is it at least as likely as not (50 percent probability or more) that such disorder had onset in service or is related to service, to include herbicide exposure?  

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  In addressing this question, the examiner should consider the Veteran's report of having intermittent rash since 1967 and the October 2016 VA examination report indicating that he currently had a rash on the left lower extremity.  

The Veteran is competent to report symptoms and treatment, and his lay statements should be considered in formulating the requested opinions.

If it is not possible to provide the opinions without resorting to speculation, then explain why (e.g. the inability to provide an opinion is based on the limits of medical knowledge).  If there is additional evidence missing from the record that could enable an opinion to be provided, then please identify it.

2.  Finally, readjudicate the appeal to include the issue of entitlement to service connection for an acquired psychiatric disorder.  If either of the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


